FILED
                            NOT FOR PUBLICATION                              JAN 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10026

               Plaintiff - Appellee,             D.C. No. 1:14-cr-00007-RVM

 v.
                                                 MEMORANDUM*
BAO ZHONG WANG,

               Defendant - Appellant.


                    Appeal from the United States District Court
                   for the District of the Northern Mariana Islands
                     Alex R. Munson, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Bao Zhong Wang appeals from the district court’s judgment and challenges

his guilty-plea conviction and 30-month sentence for distribution of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Wang’s counsel has filed a brief stating

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that there are no grounds for relief, along with a motion to withdraw as counsel of

record. Wang filed two pro se letters, which we treat as Wang’s pro se

supplemental brief. No answering brief has been filed.

      Wang waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      To the extent that Wang seeks to raise a claim of ineffective assistance of

counsel, we decline to address this issue on direct appeal. See United States v.

Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   15-10026